Exhibit 10.8


 
Magnetech DeWees Employment Agreement


This Employment Agreement (the “Agreement”) is made and entered into this 30th
day of November, 2007, by and between Magnetech Industrial Services, Inc., an
Indiana corporation (“Magnetech” or “Company”) and Bernard L. DeWees (“DeWees”
or “Employee”).
 


Recitals:
 
A.           Since March 1, 2002, 3-D Service, Ltd. (“3-D”) has been engaged in
the business of selling, repairing, remanufacturing and maintaining industrial
electrical and mechanical equipment from its locations at 800 Nave Road SE in
Massillon, Ohio, and at 870 Crescentville Road in Cincinnati, Ohio (“the
Business”).
 
B.           DeWees has been the President of 3-D since its inception.  Through
BDeWees, Inc., an Ohio corporation which he wholly owns, DeWees has also owned
fifty percent (50%) of 3-D since its inception.
 
C.           DeWees is intimately familiar with the Business, including its
operations, employees, suppliers and customers.
 
D.           Pursuant to the 3-D Membership Interest Purchase Agreement (the
“Membership Interest Purchase Agreement”), executed November 30, 2007, Magnetech
has purchased all of the Membership Interest Units of 3-D.
 
E.           Magnetech now desires to employ DeWees under the terms and
conditions set forth in this Agreement, and Employee desires to be so employed.
 
F.           3-D has entered into a new lease for the facilities in Massillon,
Ohio in accordance with Article 6.01(d) of the Membership Interest Purchase
Agreement (“Lease”).
 
G.           Magnetech has delivered its Promissory Note to BDeWees, Inc. in the
amount of $2,000,000.00 in accordance with Section 3.04 of the Membership
Interest Purchase Agreement (“Note”)
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties agree as follows:


1.           Employment.  Company hereby agrees to employ Employee, and Employee
hereby agrees to accept employment with Company, as President.  Employee shall
perform all reasonable duties related to his position and such other duties as
may be reasonably requested by Company, in accordance with Company policies and
procedures as are now, or may hereafter be, in effect.  Employee will act
diligently, in good faith and in the best interests of Company and in a manner
designed to enhance the business reputation and success of Company.  Except with
the prior written consent of Company, Employee will not engage in any other
employment or activity that conflicts with or impairs the performance of his
obligations as a full-time employee of Company.
 
1

--------------------------------------------------------------------------------



 
    2.           Term.  Subject to earlier termination pursuant to the
provisions of this Agreement, this Agreement shall commence as of the date set
forth above and shall continue in effect for three  (3) years (the “Initial
Term”).  Thereafter, this Agreement shall be automatically renewed for
additional one (1) year periods, unless or until terminated pursuant to Section
6 hereof.  Employment after the Initial Term shall be “at will,” subject to the
provisions contained herein.


3.           Compensation.


(a)           Base Salary.  As compensation for services performed hereunder,
Company shall pay Employee an annual salary of One Hundred and Fifty Thousand
Dollars ($150,000) (“Base Salary”) through December 31, 2008, payable in
accordance with the normal payroll practices of Company (currently, office staff
payroll is paid every two (2) weeks).  If eighty percent (80%) of the incentive
goals set for Employee are met in 2008, then the Base Salary for 2009 will be
increased to One Hundred and Sixty-Five Thousand Dollars  ($165,000).  If 80% of
the incentive goals are achieved in 2009, then the Base Salary will be increased
again by ten percent (10%) for 2010. Employee will only be paid for those
periods of time that Employee is employed by and rendering services to Company.


  (b)           Bonus.   As long as employed with the Company, Employee will
participate in an incentive program that will allow for an annual incentive
bonus (based on a calendar year or part of calendar year for partial years of
employment) of up to 35% of Base Salary (the “Bonus”), with payments to be made
quarterly within sixty (60) days of the end of each quarter, based on
performance goals or criteria to be determined by Company and discussed with
Employee.  A total of 40% of the Bonus will be tied to quarterly goals (divided
between the four annual quarters) and the remainder tied to annual goals which
will be reviewed within 90 days of the end of the fiscal year.


(c)           Automobile Allowance.  Company will provide Employee with an
automobile allowance of eight hundred dollars ($800) per month through December
31, 2008, and thereafter nine hundred dollars ($900) per month through the term
of this Employment Agreement.  Company will also provide Employee with a company
fuel card.


(c)       Equity.  Prior to the execution of this Agreement, the Compensation
Committee of MISCOR Group, Ltd. will have granted to Employee, effective upon
execution of this Agreement:


i.           an option to purchase One Hundred Thousand (100,000) shares of
MISCOR stock, priced at the market price for MISCOR stock as of the day prior to
the execution of this Agreement, subject to the terms of the 2005 MISCOR Stock
Option Plan, which option shall be granted as a qualified Incentive Stock Option
(“ISO”) within the meaning of §422 of the Internal Revenue Code of 1986, as
amended; and
 

 
2

--------------------------------------------------------------------------------


    ii.           a 30-day option to purchase Fifty Thousand (50,000) Shares of
restricted stock at the price of $.001 per share subject to the terms of the
2005 MISCOR Restricted Stock Purchase Plan.


(b)           Withholding.  Company shall deduct and withhold all necessary
social security and withholding taxes and any other similar sums required by law
(“Withholding Taxes”) from Employee’s Base Salary and Bonus, if any.


4.           Business Expenses and Fringe Benefits.


(a)           Business Expenses.  Company shall reimburse Employee for
reasonable and necessary expenses incurred on behalf of Company by Employee in
connection with the performance of his duties hereunder in accordance with the
reimbursement policies adopted by Company.


(b)           GeneralFringe Benefits.  Employee shall be entitled to those
fringe benefits as set forth in Exhibit A attached hereto.  Company reserves the
right to change or cancel any of its fringe benefit programs, including but not
limited to those listed below, at any time in its sole discretion.


5.           Restrictive Covenants.


(a)           Confidentiality. DeWees agrees that he will not, as long as he is
employed by Company and for the Prohibited Period (as defined below), without
the express written consent of Company, unless there has been a default by the
Company under the Lease or the Note that has not been cured in the period of
time allowed for cure in the Lease and he has terminated his employment with
Company, directly or indirectly retain, use, divulge or disclose or communicate,
or cause or permit any other person or entity to retain, use, divulge, disclose
or communicate, to any person, firm, corporation or entity, in any manner
whatsoever, the following information regarding 3-D (collectively “3-D Business
Information”) except as required by a judge-signed court order or as such
information is already generally known to the public:
 
 
(1)
Product and service pricing;

 
(2)
Customer identities and specific customer needs or business terms;

 
(3)
Vendor identity and vendor pricing;

 
(4)
Contact information for customer and vendor representatives; and/or

 
(5)
Any plans by 3-D to expand or improve the Business that were the subject of
discussion, drafting, or correspondence within one (1) year prior to the Closing
Date.

 
DeWees further acknowledges and agrees that he will be employed with Company in
a position of trust and confidence and that, to provide high quality products
and services to Company’s customers, which will benefit both Company and
Employee economically, Employee will necessarily need to know and manage
valuable information regarding
 
3

--------------------------------------------------------------------------------



Magnetech’s business including but not limited to methods, techniques,
equipment, marketing and sales information, the sources, costs and pricing of
Magnetech’s products and services, business and marketing strategies and plans,
the identity and needs of Magnetech’s customers and potential customers,
financial data, personnel data, and all the other know-how and “trade secrets”
pertaining in any respect to the Magnetech’s business, customers, or suppliers
(collectively “Magnetech Business Information”).  DeWees agrees that, as long as
he is employed by the Company and during the Prohibited Period, he shall not,
either directly or indirectly, use, divulge, disclose or communicate, or cause
or permit any other person or entity to use, divulge, disclose or communicate,
to any person, firm, corporation or entity, in any manner whatsoever, any
Magnetech Business Information, except with the prior written consent of
Company.


(b)           Covenants Against Competition and Solicitation.  To reduce the
cost to Company of monitoring and enforcing the compliance of Employee with the
confidentiality obligations contained in Section 5(a) of this Agreement, and to
protect the goodwill developed by Company during Employee’s employment with
Company, Employee agrees that he will not, unless there has been a default by
the Company under the Lease or the Note which default has not been cured during
the applicable cure period in the Lease, so long as he is employed by Company
and for the Prohibited Period (as defined below), without the express written
consent of Company:


(i)           Directly or indirectly, as a proprietor, officer, employee,
partner, stockholder, consultant, agent, owner or otherwise, work for, render
assistance or services to or otherwise participate in any business that competes
with or engages in business substantially similar to the business conducted by
Company anywhere within the Prohibited Territory (as defined below);


(ii)           Directly or indirectly, induce, hire or solicit or seek to
induce, hire or solicit any person who was engaged with Company as an employee,
agent, independent contractor or otherwise (at any time within one year before
the date on which Employee’s employment with Company ends) to end his or her
engagement or employment with Company; or


(iii)           Either for himself or for any other person, firm, corporation or
entity, solicit, divert or accept, or attempt to solicit, divert or accept any
persons or entities which were customers or suppliers of Company (at any time
within one year before the date on which Employee’s employment with Company
ends).


For purposes of this Agreement, the “Prohibited Territory” means anywhere within
a one thousand (1000) mile radius of each of Company’s locations that fall
within the scope of his management authority, unless that geographic restriction
is deemed to be of unreasonably broad scope, and therefore unenforceable, by a
court of competent jurisdiction, in which case the next sentence shall define
the Prohibited Territory.  The Prohibited Territory means anywhere within a
five-hundred (500)
 
4

--------------------------------------------------------------------------------



mile radius of each of Company’s locations that fall within the scope of his
management authority, unless that geographic restriction is deemed to be of
unreasonably broad scope, and therefore unenforceable, by a court of competent
jurisdiction, in which case the next sentence shall define the Prohibited
Territory.  The Prohibited Territory means anywhere within a two-hundred-fifty
(250) mile radius of each of Company’s locations that fall within the scope of
his management authority, unless that geographic restriction is deemed to be of
unreasonably broad scope, and therefore unenforceable, by a court of competent
jurisdiction, in which case the next sentence shall define the Prohibited
Territory.  The Prohibited Territory means anywhere within a one-hundred (100)
mile radius of each of Company’s locations that fall within the scope of his
management authority.


The term “Prohibited Period” shall be defined as a period of two (2) years from
and after the date of termination of Employee’s employment with Company for any
reason, unless that term is deemed to be unreasonable, and therefore
unenforceable, by a court of competent jurisdiction, in which case the next
sentence shall define the Prohibited Period.  The Prohibited Period means a
period of one (1) year from and after the date of termination of Employee’s
employment with Company for any reason.


(c)           Reasonableness of Covenants.  The parties acknowledge and agree
that the Prohibited Territory and the term of the restrictive covenants
contained are reasonable and necessary for the proper protection of
Company.  Employee further acknowledges that, in the event of the termination of
his employment with Company, his skills and experience will permit him to find
employment and will not prevent him from earning a livelihood.  In the event,
however, a court determines that any of the terms, provisions, or covenants
contained in this Section 5 are unreasonable, a court may limit the application
of any such term, provision or covenant, or modify any such term, provision or
covenant and proceed to enforce this Section 5 as so limited or modified.


(d)           Remedies for Breach.   Employee acknowledges and agrees that any
violation of the foregoing restrictive covenants would cause Company irreparable
damage and that if Employee violates or threatens to violate such restrictions,
Company shall be entitled to injunctive relief against him, without the
necessity of proof of actual damage, in addition to any other remedies available
under this Agreement, at law, or in equity, including compensatory damages
incurred by Company as a result of such violation and including costs, expenses
and reasonable attorneys’ fees in enforcing any of its rights under
this  Section 5.


6.           Termination.


(a)           This Agreement, and the employment of Employee pursuant to this
Agreement, shall terminate upon the earliest of the following dates:  (i) date
of termination mutually agreed to between Employee and Company, (ii) date of
death of Employee, (iii) date of “Total and Permanent Incapacity” of Employee
(as hereinafter defined), (iv) date
 
5

--------------------------------------------------------------------------------



selected by Company after receiving Employee’s written resignation (such date
shall not be more than sixty (60) days after receiving such written notice), (v)
date specified in a written notice by Company of termination for “Just Cause”
(as hereinafter defined), or (vi) date specified in a written notice of
termination by Company or Employee for a reason other than for Just Cause, which
notice must be provided to the other party at least thirty (30) days prior to
the effective date of termination.


(b)           For purposes of this Agreement, the term “Total and Permanent
Incapacity” shall mean such physical or mental condition of Employee as is
expected to be of long continued or indefinite duration and that renders
Employee incapable of performing any substantial portion of the services
contemplated hereby (as confirmed by competent medical evidence).  In connection
therewith, Employee hereby agrees to submit to any medical examination or
examinations as may be recommended by Company for the purposes of determining
the existence or absence of a Total and Permanent Incapacity.


(c)           For purposes of this Agreement, the term “Just Cause” shall mean
(i) Employee’s gross misconduct, gross neglect of professional duties or
commission of a felony the nature of which is likely to adversely affect Company
if Employee continued to be employed by Company, or (ii) Employee’s material
breach of or material failure to perform his duties in accordance with the terms
and conditions of this Agreement, which failure or breach continues for thirty
(30) or more days after written notice by Company of such breach.


7.           Rights and Obligations on Termination of Employment.  Upon
termination of this Agreement for any reason, and notwithstanding any provision
of this Agreement to the contrary, all payment obligations of Company to
Employee under this Agreement will cease except for accrued but unpaid salary
amounts under Section 3 hereof.


8.           Notices.  Except as to instructions, notices, requests, consents,
approvals or other communications normally given in the ordinary course of
business, all notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date delivered, if delivered in person, or on the date mailed, if mailed
first-class, postage prepaid, certified mail, return receipt requested, at the
address set forth below (or such other address as may be given by like notice):


If to Company:                      Magnetech Industrial Services, Inc.
1125 South Walnut Street
South Bend, Indiana 46619
Attn:         John A. Martell,
and           James M. Lewis


If to Employee:                      Bernard L. DeWees
5316 Hawick Street, NW
Canton, Ohio 44708
 
6

--------------------------------------------------------------------------------





with a copy to:


DAY KETTERER LTD.
Millennium Centre, Ste. 300
200 Market Avenue North
Canton, Ohio 44702
Attn:  Daniel A. Minkler


9.           Entire Agreement.  This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof and supersedes all
previous agreements, arrangements, and communications between the parties
dealing with such subject matter, whether oral or written.


10.           Amendments; Waiver.  This Agreement may not be amended or modified
except by written instrument executed by Company and Employee.  The failure of
any party at any time or from time to time to require performance of the other
party’s obligations under this Agreement shall in no manner affect the right to
enforce any provision of this Agreement at a subsequent time, and the waiver of
any rights arising out of any breach shall not be construed as a waiver of any
rights arising out of any subsequent breach.


11.           Assignment.  This Agreement is a contract for personal services
and shall not be assignable by either party without the prior written consent of
the other party hereto; provided, that Company may assign this Agreement to (i)
a company that controls, is controlled by, or is under common control with,
Company (an “Affiliate”) and, in the event of any such assignment, Company shall
be released from all obligations under this Agreement.  Subject to the
foregoing, this Agreement shall inure to the benefit of and be enforceable by
the parties hereto and their respective heirs, legal representatives, successors
and permitted assigns.


12.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


13.           Governing Law; Forum.  This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Indiana,
without giving effect to principles of conflicts of laws. The parties expressly
agree that the Indiana state courts located in St. Joseph County, Indiana (or if
there is exclusive federal jurisdiction, the United States District Court for
the Northern District of Indiana) shall have exclusive jurisdiction and venue
over any dispute arising out of this Agreement.  To the extent not otherwise
subject to the jurisdiction of such courts, DeWees hereby agrees to waive any
objection to jurisdiction and to subject itself to the jurisdiction of such
courts.


14.           Titles.  The titles to the sections and subsections of this
Agreement are inserted for convenient reference only, and shall not constitute a
part of this Agreement.
 
 
7

--------------------------------------------------------------------------------


 
    15.           Severability.  If any provision of this Agreement shall be
held invalid or unenforceable by any court of competent jurisdiction or as a
result of legislative or administrative action, such holding or action shall be
strictly construed and shall not affect the validity or affect any other
provision of this Agreement.


IN WITNESS WHEREOF, the parties have duly executed this Employment Agreement on
the date or dates indicated below, effective as of the day and year first above
written.




“Company”
 
“Employee”
         
MAGNETECH INDUSTRIAL SERVICES, INC.
 
BERNARD L. DEWEES
                   
By:
/s/ John A. Martell,   /s/ Bernard L. DeWees  
John A. Martell, President & CEO
 
Bernard L. DeWees
         
Date:
November 30, 2007  
Date:
November 30, 2007

 
 
 
8